Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments filed October 28, 2021, with respect to the objections to the specification and the rejections of the claims under 35 USC 103 and 112 have been fully considered and are persuasive.  The objections to the specification and rejections to the claims have been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to explicitly teach a pilot valve separating the pilot line into an initial stretch of the pilot line, communicating with the main line, and a second discharging segment of the pilot line.
U.S. 4,038,907 to Weiss teaches a press for extruding metal material (Col. 1; Lns. 5-14; it is noted that claim 1 is an apparatus claim directed to a press and the press in Weiss is a hydraulic press which is capable of being used for extruding metal material), wherein said press comprises at least one cylinder 18 in which a piston 24 is movable for extruding said material (Figs. 1 and 2; Col. 2, Lns. 41-54), wherein said piston is controlled by means of a hydraulic oil circuit 14 (Figs. 1 and 2; Col. 2, Lns. 33-40) comprising:
at least one fixed displacement pump P for circulating said oil (Fig. 2; Col. 4, Lns. 52-57), said pump being connected to said cylinder by means of a main supply line 202, 218, 220 (Fig. 2; Col. 4, Ln. 52 through Col 5, Ln. 4; flow line 202 to line 220 and then line 218 is the main supply line) and being operated by an electric motor M (Fig. 2; Col. 4, Lns. 52-57);
a branch line 206 hydraulically connected to said main line at a branch point (A) (Fig. 2), wherein along said branch line 206 a shutoff element 226 is arranged, which is movable between a first opening position and a closing position of said branch line (Fig. 2; Col. 5, Lns. 5-37);
a control hydraulic unit 204 (Fig. 2; Col. 4, Lns. 47-68), wherein said hydraulic unit comprises a pilot line (Fig. 2; Col. 4, Lns. 47-68; the pilot line includes the line running through valve 212 and the line extending up to 218), independent from said main line and from said branch line (Fig. 2), and 
a control element 214 connected at least to said initial stretch of said pilot line (Fig. 2; Col. 4, Ln. 47 through Col. 5, Ln. 4), which, in an activation condition, and after the activation of said pilot valve, determines a gradual increase of the pressure in said initial stretch segment of said pilot line (Fig. 2; Col. 4, Ln. 47 though Col. 5, Ln. 4), wherein said control element comprises at least one tank (Fig. 2; Col. 4, Lns. 66-68), each of which is connected to said initial stretch of said pilot line (Fig. 2; Col. 4, Ln. 47 through Col. 5, Ln. 4; as shown in Fig. 2, the control element is connected to the initial stretch of the pilot line going up to line 218), and wherein, for each tank, said control element comprises at least one corresponding valve 214 (Fig. 2; Col. 4, Lns. 47-68), switchable between a non-activation state, in which said tank does not communicate with said initial stretch of pilot line, and an activation state, in which said tank instead communicates with said initial stretch of said pilot line (Fig. 2; Col. 4, Ln. 47 through Col. 5, Ln. 4).
Weiss fails to explicitly teach an electric motor with a variable rotation speed, a pilot valve operatively arranged along said pilot line and said pilot valve separating said pilot line into an initial stretch of said pilot line, communicating with said main line, and a second discharging segment of said pilot line, wherein said pilot valve, in an activation configuration, closes said second discharging segment, a control hydraulic unit acting on said shutoff element to control the movement thereof between said opening position and said closing position, wherein the movement of said shutoff element is determined by the difference (ΔP) existing between the pressure (P1) in said branch line and the 
US 2016/0186786 A1 to Robert Bosch teaches a press for extruding metal material (Fig. 1; Para. [0029]) comprising a pump 130 being operating by an electric motor 120 with a variable rotation speed (Fig. 1; Para. [0038]), but fails to explicitly teach a pilot valve operatively arranged along said pilot line and said pilot valve separating said pilot line into an initial stretch of said pilot line, communicating with said main line, and a second discharging segment of said pilot line, wherein said pilot valve, in an activation configuration, closes said second discharging segment.
JPS57157803A to Daikin a press for an injecting moulding machine (Abstract) comprising a main supply line 2, a branch line 22 with a shutoff element 20 along said branch line, and a control hydraulic unit 25, 33, 39 having a pilot valve 25 defining an initial stretch of the pilot line 26, 37, 46 (Fig. 3; P. 2, Ln. 35 through P. 3, Ln. 7), and
the control hydraulic unit acting on said shutoff element to control the movement thereof between said opening position and said closing position, wherein the movement of said shutoff element is determined by the difference (ΔP) existing between the pressure (P1) in said branch line and the pressure (P2) in said initial stretch of said pilot line (Fig. 3; P. 3, Lns. 18-40).
However, Daikin fails to explicitly teach a pilot valve operatively arranged along said pilot line and said pilot valve separating said pilot line into an initial stretch of said pilot line, communicating with said main line, and a second discharging segment of said pilot line, wherein said pilot valve, in an activation configuration, closes said second discharging segment.
Claims 4 and 5 depend from claim 1 and are allowable for at least the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725